CHRISTIAN, Judge.
The offense is possession of intoxicating liquor for the purpose of sale; the punishment, confinement in the penitentiary for one year.
The indictment charges, in substance, that on or about the 15th day of March, A. D. 1933, appellant, in Winkler County, Texas, possessed for the purpose of sale intoxicating liquor.
No statement of facts is brought forward, the sole attack being on the sufficiency of the indictment, which question was raised in the motion in arrest of judgment. In the charge the .court instructed the jury that whisky is a spirituous liquor /capable of producing intoxication. We assume that the instruction was applicable to the facts, and that the liquor involved ~was whisky.
It appears to be appellant’s contention that since the passage of chapter 116, Acts of the 43rd Legislature at its Regular Session the indictment is insufficient. This contention is identical with that made and overruled in the case of W. I. Butts v. The State of Texas, opinion No. 16,726 (126 Texas Crim. Rep., (563), delivered May 23, 1934.
*239The judgment is affirmed.

Affirmed.

The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court.